ATTORNEY DISCIPLINARY PROCEEDING
PER CURIAM.
pThe Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent promised or guaranteed a particular result or outcome of a representation. This misconduct occurred in the same time frame as the misconduct forming the basis of respondent’s earlier disciplinary matter, wherein he was suspended from the practice of law for one year and one day. Prior to the filing of new formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Frank J. Ferrara, Jr., Louisiana Bar Roll number 5539, be adjudged guilty of additional violations which warrant discipline and which may be considered in the event *619he applies for reinstatement from his suspension in In re: Ferrara, 13-0722 (La.4/26/13), 116 So.3d 654, after becoming eligible to do so.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance ■with Supreme Court Rule XIX, 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.